NO. 12-20-00040-CR
                            IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


 IN RE:                                               §

 RAYMOND DOYLE GILBERT,                               §       ORIGINAL PROCEEDING

 RELATOR                                              §

                                     MEMORANDUM OPINION
                                         PER CURIAM
          Relator Raymond Gilbert, acting pro se, filed this petition for writ of mandamus to compel
Respondent to preserve certain trial evidence and consider motions related thereto. 1 We deny the
petition.
          On February 10, 2020, the Clerk of this court notified Relator that his petition for writ of
mandamus failed to comply with Texas Rules of Appellate Procedure 52.3(a)–(c), (e), (g), (k), and
52.7. The notice further informed Relator that his petition would be referred to the court for
dismissal unless he provided an amended petition and the record on or before February 20, 2020.
On February 24, 2020, Relator filed a supplemental brief, in which he sought to comply with the
aforementioned subsections of Rule 52.3. However, Relator still has not filed a mandamus record
with this court to correct the defects identified pursuant to Rule 52.7 in the February 10, 2020,
notice.
          A party seeking mandamus relief must bring forward all that is necessary to establish his
claim for mandamus relief. See TEX. R. APP. P. 52. Texas Rule of Appellate Procedure 52.7
requires the relator to file a record as part of his petition in an original proceeding. See TEX. R.
APP. P. 52.7. Specifically, a relator must file (1) a certified or sworn copy of every document that
is material to his claim for relief and that was filed in any underlying proceeding; and (2) “a

        1
          Respondent is the Honorable R. Scott McKee, Judge of the 392nd District Court of Henderson County,
Texas. Mark W. Hall is a Real Party in Interest.
properly authenticated transcript of any relevant testimony from any underlying proceeding,
including any exhibits offered in evidence, or a statement that no testimony was adduced in
connection with the matter complained.” TEX. R. APP. P. 52.7(a).
         It is a relator’s burden to provide this court with a record sufficient to establish the right to
mandamus relief. See In re Mack, No. 12-19-00238-CV, 2019 WL 3024757, at *1 (Tex. App.–
Tyler July 10, 2019, orig. proceeding (mem op.); In re Daisy, No. 12-13-00266-CR, 2014 WL
5577068, at *2 (Tex. App.–Tyler Aug. 29, 2014, orig. proceeding) (mem. op., not designated for
publication). In this case, Relator did not provide a record in accordance with Rule 52.7. Absent
a record, we cannot determine whether Relator is entitled to mandamus relief. See In re McCreary,
No. 12-15-00067-CR, 2015 WL 1395783 (Tex. App.–Tyler Mar. 25, 2015, orig. proceeding)
(mem. op., not designated for publication).
         Accordingly, because Relator’s petition fails to comply with the appellate rules, he presents
nothing for this court to review. Therefore, we deny his petition for writ of mandamus.
Opinion delivered February 28, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT


                                          FEBRUARY 28, 2020

                                         NO. 12-20-00040-CR



                                 RAYMOND DOYLE GILBERT,
                                         Relator
                                           V.

                                     HON. R. SCOTT MCKEE,
                                           Respondent


                                        ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
Raymond Doyle Gilbert; who is the relator in Cause No. CR17-0194-392, pending on the docket
of the 392nd District Court Judicial District Court of Henderson County, Texas. Said petition for
writ of mandamus having been filed herein on February 10, 2020, and the same having been duly
considered, it is the opinion of this Court that a writ of mandamus should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be, and
the same is, hereby denied.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                      3